IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51004
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE ARTURO RIVERA-ALVIDREZ,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-99-CR-57-3
                        --------------------
                         September 22, 2000
Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jorge Arturo Rivera-Alvidrez (Rivera) appeals his conviction

and sentence for conspiracy to possess with intent to distribute

marijuana and possession with intent to distribute marijuana.

The evidence is sufficient to support Rivera’s conviction.

United States v. Galvan, 949 F.2d 777, 783 (5th Cir. 1991);

United States v. Dean, 59 F.3d 1479, 1485 (5th Cir. 1995).     The

district court’s decision not to reduce Rivera’s base offense


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-51004
                               -2-

level under U.S.S.G. § 3B1.2 was not clear error.   United States

v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).

     AFFIRMED.